Appeal by the defendant, by permission, from an order of the Supreme Court, Kings County (Firetog, J), entered June 18, 2003, which denied, without a hearing, his motion pursuant to CPL 440.10 to vacate a judgment of conviction of the same court rendered June 16, 1999, convicting him of rape in the first degree, rape in the third degree, sexual abuse in the first degree (three counts), and endangering the welfare of a child, after a nonjury trial, and imposing sentence.
Ordered that the order is affirmed.
The defendant moved pursuant to CPL 440.10 to vacate the judgment of conviction on the ground of ineffective assistance of trial counsel. The summary denial of the defendant’s motion without a hearing was a provident exercise of discretion (see CPL 440.30 [4] [b]; People v Satterfield, 66 NY2d 796, 799 [1985]; People v Session, 34 NY2d 254, 256 [1974]; People v Wells, 265 AD2d 589 [1999]; People v Lake, 213 AD2d 494 [1995]; People v Lawson, 191 AD2d 514 [1993]; People v LaPella, 185 AD2d 861 [1992]). The defendant failed to establish, prima *576facie, that there were no strategic or other legitimate explanations for counsel’s alleged shortcomings (see People v Benevento, 91 NY2d 708, 712 [1998]), or that he was deprived of meaningful representation (see People v Baldi, 54 NY2d 137, 147 [1981]). Adams, J.P., S. Miller, Ritter and Rivera, JJ., concur.